264 F.2d 480
Harvey E. WITHERSPOON, Appellant,v.UNITED STATES of America, Appellee.
No. 7823.
United States Court of Appeals Fourth Circuit.
Argued March 9, 1959.Decided March 11, 1959, Certiorari Denied May 25, 1959, See79 S. Ct. 1146.

Charles W. Laughlin, Richmond, Va., for appellant.
John R. Hargrove, Asst. U.S. Atty., Baltimore, Md.  (Leon H. A. Pierson, U.S. Atty., Baltimore, Md., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BOREMAN, District Judge.
PER CURIAM.


1
This is an appeal from the action of the District Court in dismissing, after a hearing a petition for relief under Section 2255 of Title 28, U.S.C.A.


2
We find no error in the Court's action, and we affirm upon Judge Chesnut's opinion in the District Court, D.C., 167 F. Supp. 297.


3
Affirmed.